DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  the claim is a duplicate of claim 10.  Perhaps claim 20 should be written as a method claim depending from claim 11. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-9, 11-14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US Pat. No. 8,393,039) in view of O’Neal (US Pat. No. 4,802,536).
	Regarding claim 1, Johnson discloses An apparatus, comprising: a trolley frame (main body); a first wheel coupled to a first gear assembly and designed to rotate in a first direction of rotation, and the first gear assembly coupled to a first side of the trolley frame; a second wheel coupled to a second gear assembly and designed to rotate in the first direction of rotation, and the second gear assembly coupled to a second side of the trolley frame, wherein the second side of the trolley frame is opposite to the first side of the trolley frame; an axle coupled to the trolley frame, using the first gear assembly and the second gear assembly, wherein the axle is configured to rotate in a second direction opposite to the first direction of rotation of the first wheel and the second wheel; and a debris collection net coupled to the trolley frame, wherein the debris collection net is detachable from the trolley frame (see annotated figs below).

    PNG
    media_image1.png
    383
    717
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    456
    740
    media_image2.png
    Greyscale

	Johnson does not specifically disclose a plurality of parallel spokes attached to the axle that rotate with the axle, wherein each of the plurality of spokes are bent at an angle at their respective ends. Instead, Johnson is directed to brush arms (302, for example). 
	O’Neal discloses a device comprising a plurality of parallel spokes attached to the axle that rotate with the axle, wherein each of the plurality of spokes are bent at an angle at their respective ends (see annotated fig below).

    PNG
    media_image3.png
    535
    734
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the bent spoke feature of O’Neal with the device of Johnson, since it would have provided a means to pick up larger or heavier debris than the brushes as well as providing greater adaptability to various soft surfaces like sand.
Regarding claim 2, Johnson in view of O’Neal does not disclose further comprising: a splatter prevention net coupled to the trolley frame, wherein the splatter prevention net shields a portion of the axle. However, Johnson does disclose splatter prevention, wherein the splatter prevention shields a portion of the axle (see annotated fig below).

    PNG
    media_image4.png
    383
    779
    media_image4.png
    Greyscale
 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a net instead of the solid structure of Johnson, since it would have been an obvious matter of design choice to choose a known material on the basis of suitability for the intended use in order to reduce weight.
Regarding claims 3, 4, 6, 7, 9, Johnson in view of O’Neal does not teach wherein the splatter prevention net is made of material comprising plastic; wherein the trolley frame is made of material comprising polyvinyl chloride (PVC); wherein the debris collection net is made of material comprising plastic; wherein the wheel further comprises: a plastic rim; and a rubber tire disposed around the plastic rim; wherein each of the plurality of spokes is made of material comprising steel. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have wherein the splatter prevention net is made of material comprising plastic; wherein the trolley frame is made of material comprising polyvinyl chloride (PVC); wherein the debris collection net is made of material comprising plastic; wherein the wheel further comprises: a plastic rim; and a rubber tire disposed around the plastic rim; wherein each of the plurality of spokes is made of material comprising steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Plastic would provide low weight and cost with suitable strength. Such trolleys are known in the art to have plastic wheels and rubber tires. Steel is a known material for such tines to provide strength and rigidity.
Regarding claim 8, Johnson in view of O’Neal discloses wherein the first gear assembly further comprises: a first gear with a first set of teeth securely coupled to the first wheel; a second gear with a second set of teeth securely coupled to a first end of the axle; and the first set of teeth is coupled with the second set of teeth (annotated fig 3 above of Johnson).
Regarding claims 11-14 and 16-19, Johnson in view of O’Neal makes obvious A method to scoop debris from a surface using an apparatus, the method comprising: receiving at the apparatus, force to translate the trolley frame in a first direction; in response to the force received at the apparatus, rotating a first wheel and a second wheel in a first direction, wherein the first wheel and the second wheel are coupled to opposite ends of the trolley frame via a first gear assembly and a second gear assembly; rotating an axle that is coupled to the apparatus using the first gear assembly and the second gear assembly, wherein the axle rotates in a second direction opposite to the first direction of rotation, and wherein a plurality of parallel spokes is attached to the axle, and wherein each of the plurality of spokes are bent at an angle at their respective ends;  -11- ActiveUS 178394636Attorney Docket No.: 2215284.00128 US1 Date of Deposit: February 18, 2020 scooping up debris from the surface using the plurality of spokes; and depositing the debris in a debris collection net coupled to the apparatus, wherein the debris collection is detachable from the apparatus; further comprising: a splatter prevention net coupled to the trolley frame, wherein the splatter prevention net encloses a portion of the axle; wherein the splatter prevention net is made of material comprising plastic; wherein the trolley frame is made of material comprising polyvinyl chloride (PVC); wherein the debris collection net is made of material comprising plastic; wherein the wheel further comprises: a plastic rim; and a rubber tire disposed around the plastic rim; wherein the first gear assembly further comprises: a first gear with a first set of teeth securely coupled to the first wheel; a second gear with a second set of teeth securely coupled to a first end of the axle; and the first set of teeth is coupled with the second set of teeth; wherein each of the plurality of spokes is made of material comprising steel (see discussion of claims 1-4 and 6-9 above). It would have been obvious for the apparatus of Johnson in view of O’Neal to be used in the method as claimed, since the prior art makes obvious the apparatus and the apparatus of the claims would necessarily be performed in the manner claimed in the method claims. Additionally, the method claims are just a rewording of the apparatus claims and do not present additional method steps that are not made obvious by the apparatus rejections.
Allowable Subject Matter
Claims 5, 10, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art when taken alone or in combination does not appear to teach or fairly suggest at this time The apparatus of claim 1, wherein the debris collection net is fastened to the trolley frame using at least one of hook and loop fasteners, hook-and-pile fasteners, and touch fasteners; The apparatus of claim 1, wherein a length of each of the plurality of spokes is less than the radius of the first wheel; The method of claim 11, wherein the debris collection net is fastened to the trolley frame using at least one of hook and loop fasteners, hook-and-pile fasteners, and touch fasteners.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited teach aspects of the claimed invention and, therefore, may be of interest to Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MEYER whose telephone number is (571)270-3535. The examiner can normally be reached Monday - Friday 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/               Primary Examiner, Art Unit 3618